                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

OSCAR ANTONIO DIAZ HUETE,

                       Petitioner,

                                                     Civil Action No. 1:18-cv-I485(AJT/IDD)

JESSIKA OLIVETH SANCHEZ
SANCHEZ,

                       Respondent.


                                            ORDER


         This matter is before the Court on the Report & Recommendation [Doc. No. 23] ofthe

Magistrate Judge recommending that Plaintiffs Motion for Default Judgment[Doc. No. 15] be

granted and that the Court enter(1)a defaultjudgment in favor of the Petitioner Oscar Antonio

Diaz Huete and against Respondent Jessika Oliveth Sanchez Sanchez for violation of22 U.S.C.

§ 9001 et seq.\ (2)an order directing the prompt return of the Child to her habitual residence of

Honduras; and (3)an order directing Respondent to pay Petitioner's legal costs and fees incurred

in connection with this action pursuant to 22 U.S.C. § 9007(b)(3). The Magistrate Judge advised

the parties that objections to Proposed Findings of Fact and Recommendations must be filed

within fourteen days of service and that failure to object waives appellate review. No objections

have been filed. Having conducted a de novo review ofthe record, the Court adopts and

incorporates the findings and recommendations ofthe Magistrate Judge. Accordingly, it is

hereby

         ORDERED that the Report & Recommendation [Doc. No. 23] be, and the same hereby

is, ADOPTED; and it is further



                                                I
